Citation Nr: 0417718	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  03-10 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right knee 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel




INTRODUCTION

The veteran served on active duty from July 1976 to May 1980 
at the United States Naval Academy in Annapolis, Maryland, 
and from May 1980 to January 2001 in the United States Navy.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision in 
which the RO denied the veteran's claim for service 
connection for a right knee disability.  The veteran filed a 
notice of disagreement (NOD) in October 2002.  The RO issued 
a statement of the case (SOC) in February 2003, and the 
veteran filed a substantive appeal in April 2003.  In April 
2003 and October 2003, the RO issued a supplemental SOCs 
(SSOC) addressing additional evidence received concerning the 
veteran's claim.

In March 2004, the veteran testified during a hearing before 
the undersigned Veterans Law Judge in Washington, DC; a 
transcript of that hearing is of record.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.  


REMAND

The veteran asserts that his current right knee disability, 
diagnosed as a torn anterior cruciate ligament and 
degenerative osteoarthritis, is related to a right knee 
injury he sustained in November 1979 while attending the 
United States Naval Academy (Academy).  

Review of the record reveals that in July 2003 the veteran 
underwent a VA examination of his right knee conducted by 
QTC.  With regard to a relationship between the veteran's 
injury at the Academy and his current disability, the 
examiner, Dr. S. Amin, noted that, " . . . it is less likely 
as not that the current right knee disability is due to 
disease or injury during service and there is a question as 
to whether it is more likely than not that the current right 
knee disability began or was aggravated when the veteran did 
not serve on active duty."  The Board finds that this 
opinion is not clear as to whether there is or is not a 
medical relationship between the veteran's right knee 
disability and in-service injury.  As such opinion is the 
only medical opinion as to medical nexus of record, the Board 
finds that the evidence is not sufficient to decide the claim 
on appeal.  See 38 U.S.C.A. § 5103A.  Hence, the RO should 
obtain a supplemental opinion from the July 2003 examiner, 
arranging for the veteran to undergo examination only if the 
physician is unavailable, or is unable to render the 
requested opinion without again examining the veteran.  

In the event that an examination is necessary, the veteran is 
advised that the purpose of any examination requested 
pursuant to this remand is to obtain information or evidence 
that may be dispositive of the appeal.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  Hence, failure to 
report to any such scheduled examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2003).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file copy(ies) of the 
notice(s) of the examination sent to him by the pertinent VA 
medical facility.    

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO 
should also invite the veteran to submit all evidence in his 
possession.  After providing the appropriate notice, the RO 
should obtain any additional evidence for which the veteran 
provides sufficient information and, if necessary, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one year period).    

2.  After the time period for the 
veteran's response has expired, or all 
records and/or responses from each 
contacted entity are associated with the 
claims file, the RO should forward the 
veteran's entire claims to Dr. S. Amin, 
the examiner that conducted the veteran's 
July 31, 2003 QTC examination, with a 
request for a supplemental opinion to 
clarify the prior opinion regarding a 
relationship between current right knee 
disability and the veteran's in-service 
injury.  Specifically, with respect to 
each diagnosed right knee disability 
noted in the July 2003 examination 
report, Dr. Amin should opine whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) 
that such disability is medically related 
to the veteran's active duty, to 
specifically include his right knee 
injury sustained in November 1979 while 
he was attending the U.S. Naval Academy.  

In the event that Dr. Amin is unavailable 
or is unable to provide the requested 
opinion without examining the veteran, 
the RO should arrange for the veteran to 
undergo VA orthopedic examination of his 
right knee (by Dr. Amin, if appropriate).  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All necessary tests, studies 
and consultations deemed necessary should 
be accomplished (with all findings made 
available to the examiner prior to the 
completion of his report), and all 
clinical findings should be reported in 
detail.
 
Based on the examination and review of 
the record (to include any reports of X-
rays and/or other studies accomplished in 
connection with the examination), the 
physician should identify all 
disabilities affecting the veteran's 
right knee.  With respect to each 
diagnosed disability, the examiner should 
opine whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that such disability is 
medically related to the veteran's active 
service, to specifically include the his 
November 1979 right knee injury.  
 
All examination findings, along with the 
complete rationale for all opinion 
expressed and conclusions reached (to 
include, as appropriate, citation to 
specific evidence of record), should be 
set forth in a typewritten report.
 
3.  If an examination is scheduled, and 
the veteran ails to report, the RO must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran.
 
4.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  
 
5.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  
 
6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.    
 
7.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC (to include citation to 
all additional legal authority 
considered, along with clear reasons and 
bases for all determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  
 
The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).
 
This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2000), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).




